709 So. 2d 656 (1998)
Lawrence Lee JONES, Appellant,
v.
Harry K. SINGLETARY, Jr., Appellee.
No. 96-791.
District Court of Appeal of Florida, First District.
May 20, 1998.
Lawrence Lee Jones, appellant, pro se.
Robert A. Butterworth, Attorney General, and Joy A. Stubbs, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
In accordance with Sheley v. Florida Parole Comm'n, 703 So. 2d 1202 (Fla. 1st DCA 1997), we treat this appeal as a petition for writ of certiorari, and upon appellee's proper confession of error, we conclude that the trial court departed from the essential requirements of law by denying the petition for writ of mandamus without affording petitioner the opportunity to reply to respondent's response *657 below. See Bard v. Wolson, 687 So. 2d 254 (Fla. 1st DCA 1996). Accordingly, the trial court's order denying the petition for writ of mandamus is quashed, and the matter is remanded for further proceedings.
REVERSED and REMANDED for further proceedings.
WOLF, MICKLE and LAWRENCE, JJ., concur.